DREW, J.
Plaintiffs, J. Luther Peninger and his wife, Elmer S. Peninger, instituted this suit against defendant, C. P. Cox, to recover for J. Luther Peninger the sum of $100, claimed as damages to his automobile, caused by its being struck by defendant's car, alleged to have been driven' *210by defendant at an excessive rate of speed and in a careless and reckless manner, and to recover for Mrs. Elmer S. Peninger tbe sum of $150, damages for personal injuries, alleged to have been caused her by the collision, in which she received a severe shock and was badly jarred and frightened. She alleges that she suffered considerable physical pain and mental anguish; that she is of frail and delicate buildi and not constitutionally strong; and that her health has been permanently impaired.
'Defendant filed a plea to the jurisdiction, which was overruled by the lower court, and the plea has been abandoned by the defendant in this court. Defendant then filed an exception of misjoinder on the day the case was fixed for trial, but before answer had been filed. This exception was overruled by lower court. An answer, which is virtually a general denial, was then filed. The case was tried on its merits, and the lower court rendered judgment for plaintiff as prayed for.
The defendant strenuously contends that the lower court erred in overruling his exception of misjoinder, and relies almost entirely on that exception in defense of this suit. His contention is that the law does not permit a husband and wife to urge their respective claims against a single debtor in one suit, and that having done so in this suit, the plaintiffs were improperly joined. Citing article 2402 of the Civil Code as amended by Act No. 68 of 1902, providing that “damages resulting from personal injuries to the wife shall not form part of this community, but shall always be and remain the separate property of the wife and recoverable by herself alone,” and Act No. 244 of 1918, allowing married women to “sue and be sued, to the same extent and same manner as though she were a femme sole.” Therefore she has no more right to join in a single suit with a husband to recover damages than a stranger would.
The general rule of law is that two or more persons will not be permitted to join in an action against their debtor1 unless there is a joint interest between them in their demand, or privity of contact which authorizes the joinder; and the mere fact that plaintiffs in the instant case are husband and wife has no bearing on the question.
The settled jurisprudence of this state is that the question of misjoinder of parties is left to the sound discretion of the court, with the idea of avoiding a multiplicity of suits. There is no settled and inflexible rule as to whether or not a pleading is multifarious. The question is one which must be determined largely by the circumstances of each particular case. A pleading is not multifarious where the complainants have a common interest as to the point at issue, though their claims are in a sense distinct. The avoidance of a multiplicity of suits is always desirable. Gill vs. City of Lake Charles, 119 La. 18, 43 So. 897.
In Hotard vs. T. & P. Ry. Co., 36 La. Ann. 450, the court permitted several market gardeners, cultivating separate tracts of land, to unite in one suit to recover damages done to their several tracts by the railroad embankment.
In Brou vs. Becnel, 20 La. Ann. 254, separate holders of the same series of mortgage notes were allowed to unite in the same suit to enforce payment.
In Reardon vs. Dickinson, 156 La. 558, 100 So. 715, the court held:
“Subscribers to corporate stock were entitled to join as plaintiffs in action to recover price paid for stock though each plaintiff entered into separate contract, *211and no one had any interest in shares acquired by others; all plaintiffs being induced to subscribe for stock on false representations of common agent though representations were not made to plaintiffs collectively.”
The court further said that the cause of action of each of the plaintiffs has the same origin and arises from the same common source.
In the instant case plaintiffs allege that their damage was caused at the same time by one act of the defendant, he driving his car into the one they were seated in, and each of their causes of action arises from the same common source. The same evidence would have been necessary in each case if they had been filed separately, in order to make out a case against the defendant, and the only possible variance is as to the extent of the injury to each.
The matter was within the sound discretion of the trial judge, and we are unable to say that he has abused that discretion, and certainly the defendant has suffered no injury by the ruling complained of.